NO. 07-06-0140-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                OCTOBER 9, 2006
                         ______________________________

                               TERESA ANN PULLEY,

                                                             Appellant

                                           v.

                               THE STATE OF TEXAS,

                                                             Appellee

                       _________________________________

                FROM THE 20TH DISTRICT COURT OF MILAM COUNTY;

                     NO. 21,177; HON. ED MAGRE, PRESIDING
                       _______________________________

                              Memorandum Opinion
                         ______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Teresa Ann Pulley (appellant) appeals her conviction for driving while intoxicated.

Her two issues concern the trial court’s decision to deny her motion to suppress. The

motion should have been granted because the officer purportedly lacked basis to initially

stop and thereafter arrest her for the charged offense. We overrule each issue and affirm

the judgment.
        The record contains evidence illustrating that officers saw a truck being driven at

night without its headlights being activated.1 In particular, the officers saw “movement of

some type in the dark [on Bell Street], and then . . . brake lights went off and backup lights

came on, and the vehicle backup lights came off and the brake lights went off again, then

the vehicle went into the driveway” from the street. During that time of day, “. . . the vehicle

operator [was] required to use their [sic] headlights,” according to the testifying officer.

Next, after the officers arrived at the driveway and exited their vehicle, appellant was seen

walking “around the front of the” truck. One of the officers asked appellant to “come over

to the car,” to which directive she responded that “she really didn’t do anything wrong” and

that “she just decided to follow her nephew.” As this occurred, someone exited the

residence in front of which the detention occurred. This person then informed the officers

that appellant “was all alone” when she originally left the abode. And, though an officer

purported to see someone else run from the area when they came upon the now parked

truck, appellant “told [them] that nobody ran from the vehicle.” Nor was anyone else found

in the area.

        During the discourse between appellant and the officers, it was noticed she “had an

odor of alcoholic beverage coming from her breath.” Though denying that she had been

drinking, appellant nevertheless admitted to taking “Xanax.” Thereafter, the officers had

her perform field sobriety tests. Based upon her performance of those tests, the officers

attempted to arrest her. At that point, appellant “took off running.”




        1
           At the time, the officers were searching for a truck and driver purportedly involved in an altercation
at a loc al con venience store.

                                                       2
       Statute requires one to engage a vehicle’s headlights while driving after dark. TEX .

TRANSP . CODE ANN . §547.302(a)(1) (Vernon 1999). That the officers saw someone

disobeying the statute provided them with, at the very least, reasonable suspicion to

investigate apparent criminal activity. Thus, they were entitled to detain appellant, given

her proximity to a truck that had just stopped and her apparent exit from the vehicle. It was

during this detention that the officers encountered other circumstances permitting them to

investigate the possibility that other crimes had been committed (i.e. driving while

intoxicated) by appellant.

       The thrust of appellant’s contention, however, involves the identity of the person

driving the truck. That is, appellant believed that the officers had insufficient evidence

upon which to detain her as the truck driver. We disagree. Again, the officers witnessed

the truck first in the street and then pull into the driveway. Thus, it could be rationally said

that someone was operating it on a public road. Furthermore, appellant was the only

person found in the immediate vicinity of the truck immediately after it stopped in the

driveway. And, while the officers thought they saw someone run from the area, not only

did appellant deny that anyone had run from her vehicle, she admitted to just having

followed her nephew. So too did a third party represent that appellant had been alone

when she left in the vehicle. Nor can we forget that appellant tried to escape upon learning

of her arrest. Thus, we have before us more than appellant’s own statements purporting

to identify her as the driver. We have her proximity to the vehicle, the absence of others

in the area, the statement of a third party and appellant’s own consciousness of guilt (as

evinced by her attempt to escape). In toto, this evidence, if accepted by the trial court, was

enough to vest the officers with probable cause to believe that several crimes had occurred

                                               3
in their presence (i.e., driving without lights and while intoxicated) and that appellant was

the one who committed them.

       Accordingly, we affirm the decision to overrule appellant’s motion to suppress.



                                                  Per Curiam

Do not publish.




                                             4